DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, applicants claim “wherein the polymerizable monomer (a) comprises at least one metal oxide selected from the group consisting of a (meth)acrylate polymerizable monomer and a (meth)acrylamide polymerizable monomer.”
It appears that metal oxide should be replaced with (radically) polymerizable monomer, as in the specification.  See p. 4, [0012]).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 2016/0184189).
Hagiwara teaches artificial teeth with stereolithography using a liquid dental photocurable resin composition comprising 30-95 wt% of a radical polymerizable organic compound (A), 5-70 wt% of a filler (B), and 0.01-5 wt% of a photosensitive radical polymerization initiator (C) (p. 2, [0025] and p. 6, [0076]).  
Hagiwara teaches the compound (A) as comprising a urethane-based di(meth)acrylate compound (A-1a) and a di(meth)acrylate compound (A-1b), and other radical polymerizable organic compound (A-2), which include (meth)acrylates (p. 4, [0044] and p. 5, [0053]-[0058]).
Hagiwara discloses that the filler is preferably inorganic fillers in view of an improvement in mechanical properties of a cured article (artificial tooth), and suppression of significant increase in viscosity of the composition, in particular, one, or two or more silica powder(s), alumina powder(s), zirconia powder(s), and glass powder(s) (p. 6, [0069]), where the average particle size is preferably 0.1-5 micron (p. 6, [0070]), and where the filler is preferably surface-treated with a silane coupling agent (p. 6, [0072]).
Hagiwara exemplifies the filler B as comprising a combination of 22.4 g of a methacryl-silane-treated silica powder (0.25 micron) with 11.2 g of a methacrylsilane-treated alumina powder (0.7 micron) in Example 3.  Hagiwara 
Modifying Examples 3 and 5 to have a maximum filler content of 5 wt% is within the teachings of Hagiwara, as Hagiwara suggests a filler content of 5-70 wt%.
Modifying Example 3 to have a filler content of 5 wt% while maintaining the ratio between the two fillers (2:1) and the ratio between the resin and photoinitiator suggests a composition comprising about 94 wt% (A), 5 wt% (B) comprising 3.3 wt% silica (which meets applicants’ (c)) and 1.7 wt% alumina (which meets applicants’ (d)) and 0.9 wt% photoinitiator.
As to the particle size of silica, 0.25 micron is about 0.20 micron (250 nm versus 200 nm), and one of ordinary skill in the art would not expect the difference of 50 nm to result in composition with different properties, as both particle sizes are within the teachings of Hagiwara.
Additionally modifying the particle size of the silica to 0.20 micron, instead of 0.25 micron is within the teachings of Hagiwara, as Hagiwara suggests a particle size of preferably 0.1-5 micron, suggesting a particle size ratio of (c):(d) of 1:2.8 or 1:3.5 after modifying to 200 nm.
It can be seen, from above, that the compositions of Hagiwara overlap with the claimed ranges and particle sizes of the claimed invention, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
prima facie obviousness.
Hagiwara is prima facie obvious over instant claims 1-7 and 10-16.
As to claim 8, Hagiwara teaches the inclusion of an ultraviolet absorber (p. 7, [0085]).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,456,963) in view of Stange (US 6,426,373) and/or Sun (US 2014/0131908), and further in view of Eckert (US 2017/0056298).
Lee teaches a dental base comprising the following (p. 4, ll. 31-45):
	(a) 40-60 wt% of a difunctional bisphenol A dimethacrylate;
	(b) 5-20 wt% of a multifunctional methacrylate;
	(c) about 20-45 wt% of a urethane dimethacrylate, where the combination of (a), (b) and (c) meet applicants’ (a);
	(d) about 0-15 wt% of at least one kind of a silica based fine particles having an average particle size of less than 200 nm and having coated methacrylate functionalized layers, which meets applicants’ (c);
	(e) about 0.2-5.0 wt% of a UV/Vis light-photo-polymerization initiator, which meets applicants’ (b); 
	(f) at least one colorant in an amount of less than about 0.5 wt% having a particle size of 600 nm (0.6 micron) or less (col. 9, ll. 10-27); and 

Choosing a combination of 89.5 wt% polymerizable monomers (a)-(c), 5 wt% silica with a particle size of less than 200 nm, 0.5 wt% colorant with a particle size of less than 600 nm, and 5 wt% photoinitiator is clearly within the teachings of Lee, and this composition overlaps with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Lee teaches the possible colors for the colorant, but does not teach specific colorants thereof.
Stange teaches a photopolymerizable composition for dental materials comprising multifunctional urethane (meth)acrylate, polyfunctional acrylate, filler, photoinitiator and one color pigment, where the pigment is disclosed as advantageously titanium dioxide (Abstract and col. 6, ll. 20-23).  
Sun teaches light polymerizable dental compositions that can comprise fillers and pigments, where the pigments are specifically listed to include titanium dioxide (p. 4, [0034]-[0037]).
Therefore, choosing titanium dioxide as the pigment/colorant in Lee is prima facie obvious, as Lee does not particularly limit the colorant and Stange Sun teach that titanium dioxide is a suitable colorant for use in photopolymerizable dental compositions.
The colorant of Lee in view of Stange and/or Sun meets applicants’ (d).
The ranges and particle sizes overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Lee in view of Stange and/or Sun is prima facie obvious over instant claims 1-5, 10-16
As to claim 6, Lee suggests the silica in an amount of 0-15 wt% and the colorant in an amount of 0.5 wt% or less, suggesting a maximum mass ratio of silica to colorant of 30:1.  Therefore, it can be seen that the ratio of silica to colorant in Lee overlaps with the claimed range of inorganic particle to metal oxide, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 7, Lee suggests the silica as having a particle size of 200 nm or less and the colorant as having a particle size of 600 nm or less, suggesting a maximum particle size ratio of silica to colorant of 1:3.  Therefore, it can be seen that the ratio of particle size of silica to colorant in Lee overlaps with the claimed range of particle size of inorganic particle to metal oxide, and it has been held prima facie obviousness.  See MPEP 2144.05. 
As to claims 8 and 9, Lee teaches the inclusion of a stabilizer, teaching that the stabilizers “include, but are not limited to”, 4-methoxyphenol, butylated hydroxytoluene (2,6-di-t-butyl-4-methylphenol), phenothiazine, bistridecylthiodipropionate, and hindered amines (col. 9, ll. 38-43).
Lee does not teach or suggest the claimed UV absorber or benzotriazole.
Eckert teaches dental compositions can be used in stereolithography, including photopolymerizable compositions, teaching suitable stabilizers to include butylated hydroxytoluene, benzotriazoles, phenothiazine and hindered amine light stabilizers (p. 16, [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used benzotriazole UV absorbers as the stabilizer in Lee, as Lee does not particularly limit the type of stabilizers that can be used and Eckert teaches that benzotriazoles are suitable stabilizers for use in polymerizable dental compositions.
Lee in view of Stange and/or Sun and further in view of Eckert is prima facie obvious over instant claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766